Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to explicitly disclose “wherein journal blocks of the thin journal space are divided amongst the consistency groups based upon the requirements of a service level agreement.”
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kucherov et al. [hereinafter Kucherov] PG Pub US 2019/0339871 A1 in view of Natanzon patent US 9,767,111 B1.

Regarding claim 1, Kucherov discloses:
a plurality of consistency groups (the source storage 1002 includes consistency groups (e.g., a consistency group 1020a, a consistency group 1022a and a consistency group 1024a) and each of the respective target storage devices 1004, 1004′ also includes respective consistency groups (e.g., for each respective target 1004, 1004′ a consistency group 1020b, 1020b′, a consistency group 1022b, 1022b′, and a consistency group 1024b, 1024b′) [0075]); 
a respective thin journal included in each of the consistency groups (The consistency group 1020a includes volumes (e.g., a volume 1028a and a volume 1030a) and the consistency groups 1020b, 1020h′ respectively include volumes (e.g., volumes 1028b, 1028b′ and volumes 1030b, 130b′, respectively) [0075]), and each thin journal comprises a respective thin VMDK (a LU or LUN (logical unit number) may be used interchangeable for each other. In certain embodiments, a LUN may be a logical unit number for identifying a logical unit; may also refer to one or more virtual disks or virtual LUNs [0030]); 
a thin journal space that is shared by all of the consistency groups, and the journal space comprises a plurality of journal blocks (after a user or other entity writes data to the primary storage array first, the asynchronous replication process commits data to be replicated to memory or a disk-based journal [0042]); and 
a datastore that stores blocks allocated to the thin journals (a data storage entity may be any one or more of a file system, object storage, a virtualized device, a logical unit, a logical unit number, a logical volume, a logical device, a physical device, and/or a storage medium [0029]), and datastore space is dynamically allocated in journal blocks to each of the respective consistency groups (A consistency group can be journal protected, and in certain embodiments, all members of a consistency group can share a journal [0036]).
It is noted that Kucherov failed to explicitly disclose that the journal space is a “thin journal.” However, the claim fails to define a “thin journal.” For the purpose of this examination, it is assumed that a thin journal is a journal that uses “thin provisioning” to minimize unused space.
Natanzon discloses the use of thin provisioning in conjunction of journaling by stating “the journal size is managed proportional to the size of the user volumes (340). In an example in which user volumes may be thin, the actual allocated capacity of the user volumes is measured compared to the full capacity of the volume and, if the user volumes are 30% allocated, the upper limit of journal allocation will be 30%. In another example in which user volumes may be either thin or not thin, the journal may be configured to consume up to 20% of the space the user volume consumed [Col. 11 Lines 40-48].”
The systems of Kucherov and Natanzon are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory journaling.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Kucherov and Natanzon since this would allow the system of Kucherov to use thin provisioning in the journaling process. This system would improve protection against data loss. 

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 1. Kucherov also discloses:
wherein each thin VMDK has a claim to
 a portion of the datastore, and the claimed portion of one of the thin VMDKs is less than an actual amount of storage in the datastore consumed by that thin VMDK (The consistency group 1020a includes volumes (e.g., a volume 1028a and a volume 1030a) and the consistency groups 1020b, 1020h′ respectively include volumes (e.g., volumes 1028b, 1028b′ and volumes 1030b, 130b′, respectively) [0075]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 1. Kucherov also discloses:
wherein the thin journal space is accessible by all of the VMDKs (this claim may be interpreted as the thin journal space is accessible by the totality of all of the VMDKs combined, meaning that there is no journal space that cannot be accessed by at least one VMDK [Fig. 2 shows all the volumes are accessible by at least one CG each]. Another interpretation may be that each singular journal is accessible by each and every VMDK If this is the intended interpretation the examiner suggests amending the limitation to read “wherein the thin journal space is accessible by each of the VMDKs”).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 1. Kucherov also discloses:
wherein the system serves multiple independent datastores (The data Module 58 is connected to any number of memory devices (e.g., solid-state devices (SSD)) 60 [0054]).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 1. Natanzon also discloses:
wherein a virtual size of one of the thin VMDKs is larger than a size of the datastore (The method comprises storing a plurality of journal data streams for a journal in a thin-provisioned continuous data protection system in storage [ Col. 2 Lines 12-19] where a virtual size is larger than the physical datastore is an inherent property of thin provisioning).

Regarding claim 7 the limitations of this claim have been noted in the rejection of claim 1. Kucherov also discloses:
wherein each of the CGs divides a virtual space of its respective thin VMDK to a respective set of journal-blocks of the thin journal space (LUNs can be divided into smaller logical areas, to balance the load between system modules, where each such small logical area is called a sub-LUN [0030] Data is balanced between the C modules based on the logical address, at the granularity of sub-LUNs [0089]).

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cors et al. PG Pub US 2016/0366016 A1 discloses LUNs that are part of a consistency group can be assigned by storage virtualizer 450 to a hypervisor (not shown) as datastores that may be a part of a datastore cluster [0055].
Sato et al. PG Pub US 2012/0324163 A1 discloses A VVOL (a virtual logical volume complying with Thin Provisioning) [0012].
Ebata PG Pub US 2009/0198946 A1 discloses the disk array reads a journal log of the file system from a specified disk space (journal disk space) of the corresponding virtual volume [0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133